TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 23, 2022



                                       NO. 03-22-00232-CV


                                     Phillip G. Scott, Appellant

                                                 v.

                                     Sergeant Haines, Appellee




       APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER


This is an appeal from the order entered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.